The complaint should not have been dismissed as to the following matters: Item 1, relating to relaying foundations by reason of the insufficiency of the concrete for which the contract provided. Item 7, relating to the substitution of pumping for subdrains and the cost thereof limited to the cost to the defendant of the subdrains if used. Items 2A and 5A, relating to double pumping at Brooklyn Rapid Transit and Long Island railroad crossings on Van Sinderen avenue, as the suspension of work was necessitated by defendant’s obligation to procure the right to proceed, whereupon pending the discharge of such duty the contractor was obliged to pump to save the sewer from harm. If the plaintiff for the exact days of suspension suffered damages by delay, it may recover them. The evidence was not sufficient to enable the jury to find damages for other delay of the work, nor is plaintiff entitled to recover damages for other delay so far as the present record discloses. The delay in certification by the chief engineer was not unreasonable, and, therefore, the interest demanded is not recoverable. Judgment and order reversed and new trial granted, costs to abide the event. Jenks, P. J., Thomas, Mills, Kelly and Jaycox, JJ., concurred.